DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-13, 15, 18-27, 30-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN-101607701-B, see attached translation) in view of Masada et al. (US 2006/0131537, hereafter “Masada”).
Regarding claim 1, He discloses a method comprising: annealing a material including iron and nitrogen in the presence of an applied magnetic field of at least about 0.2 T to form at least one Fe16N2 phase domain (¶ 0014-0016, examples 1-3).
He does not disclose that material further comprises at least one dopant. However, Masada (also drawn to preparing iron nitride magnetic powder comprising Fe16N2) discloses adding several dopants to the magnetic powder. Masada teaches that it has been known in prior art to add a rare earth element to the iron nitrite magnetic powder provides a major increase in the recording density of a coating-type magnetic recording medium [¶ 0006]. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a rare-earth metal dopant in the magnetic material of He since such technique is conventional in the art (Masada). Moreover, an artisan of ordinary skill would have been motivated to incorporate a rare-earth metal dopant in the iron nitride magnetic material of He for the purpose of providing a major increase in recording density while manufacturing a desired magnetic recording medium.
As to claims 2-4, He discloses that the strength of the applied magnetic field is 12 T (¶ 0023). He discloses that the strength of the magnetic field ranges from about 6-20 Tesla (¶ 0014), which overlaps with claimed range about 8-10 Tesla. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.
As to claim 5, He discloses annealing the material by heating to a temperature of 180 °C for about 15 hours (¶ 0023).
As to claim 6, He discloses annealing the material by heating to a temperature of about 120-250 °C for about 8-30 hours (¶ 0014), which overlaps and meets claimed range of 150-160 °C for about 10-30 hours.
As to claim 7, He discloses nanoscale iron powder (¶ 0011).
As to claim 10, He fails to disclose the magnetic material having at least one dopant comprising one of B, C, P, Si, or O. However, Masada teaches that iron nitride magnetic material having adhered dopant comprising Si and/or P exhibits marked improvement in storage stability, tap density and far better weatherability than conventional iron nitride system [¶ 0020, 0026]. In light of Masada, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate Si and/or P dopant in the magnetic powder of He because doing so would provide improved storage stability, tap density and far better weatherability.
As to claims 11-13, He discloses that transformation yield to an α”-Fe16N2 phase is at least 70% and at least 20% of the material by volume (¶ 0023).
As to claims 15-16, He discloses that, prior to annealing, solutionizing the material (nitridation step) in the presence of an applied magnetic field with a strength of 12T (meets at least about 9T) and then quenching the material (cooled to room temperature) (examples 1, 2- [0023, 0028]). 
Regarding claim 18, He discloses a method comprising: nitridizing a material including iron (powder or film) in the presence of an applied magnetic field to form an iron-nitride-containing material; and annealing the iron-nitride-containing material in the presence of an applied magnetic field of at least about 0.2 T to form at least one Fe16N2 phase domain (¶ 0014-0016, examples 1-3).
He does not disclose that material further comprises at least one dopant. However, Masada (also drawn to preparing iron nitride magnetic powder comprising Fe16N2) discloses adding several dopants to the magnetic powder. Masada teaches that it has been known in prior art to add a rare earth element to the iron nitrite magnetic powder provides a major increase in the recording density of a coating-type magnetic recording medium [¶ 0006]. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a rare-earth metal dopant in the magnetic material of He since such technique is conventional in the art (Masada). Moreover, an artisan of ordinary skill would have been motivated to incorporate a rare-earth metal dopant in the iron nitride magnetic material of He for the purpose of providing a major increase in recording density while manufacturing a desired magnetic recording medium.
As to claim 19, He discloses iron-based nanoscale powder (¶ 0011).
As to claim 20, He discloses that starting material comprises iron oxide (goethite, hematite, etc. - ¶ 0012).
As to claim 21, He discloses that nitridizing the material and annealing the iron-nitride-containing material to form at least one Fe16N2 phase domain occur in situ in the presence of the applied magnetic field.
As to claim 22, He discloses the method further comprising, prior to nitridizing the material, reducing the material in hydrogen gas, wherein reduction of the material occurs in situ in the presence of the applied magnetic field (¶ 0014, examples).
As to claim 23, He discloses reducing the material in hydrogen gas for about 10-90 minutes at a temperature of between about 300-450°C (¶ 0014), which overlaps with claimed conditions. Concerning carbon-coated iron powder, Masada teaches the iron nitride magnetic powder particles having a prescribed carbon content to provide higher ignition temperature and tap density as compared to powder which do not have added carbon [¶ 0020, 0030]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide carbon-coated iron powder in the method of He in order to provide higher ignition temperature and tap density.
As to claims 24-26, He discloses that the strength of the applied magnetic field is 12 T (¶ 0023). He discloses that the strength of the magnetic field ranges from about 6-20 Tesla (¶ 0014), which overlaps with claimed range about 8-10 Tesla. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.
As to claim 27, He discloses annealing the material by heating to a temperature of 180 °C for about 15 hours (¶ 0023).
As to claim 30, He fails to disclose the magnetic material having at least one dopant comprising one of B, C, P, Si, or O. However, Masada teaches that iron nitride magnetic material having adhered dopant comprising Si and/or P exhibits marked improvement in storage stability, tap density and far better weatherability than conventional iron nitride system [¶ 0020, 0026]. In light of Masada, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate Si and/or P dopant in the magnetic powder of He because doing so would provide improved storage stability, tap density and far better weatherability.
As to claims 31-33, He discloses that transformation yield to an α”-Fe16N2 phase is at least 70% and at least 20% of the material by volume (¶ 0023).
Regarding claims 35-36, He discloses nanoscale powder comprising iron nitride material made by annealing a material including iron and nitrogen in the presence of an applied magnetic field to form at least one α”-Fe16N2 phase domain, wherein the applied magnetic field has a strength of at least about 6 Tesla (¶ 0014-0016, examples 1-3).
He does not disclose that iron nitride material further comprises at least one dopant. However, Masada (also drawn to preparing iron nitride magnetic powder comprising Fe16N2) discloses adding several dopants to the magnetic powder. Masada teaches that it has been known in prior art to add a rare earth element to the iron nitrite magnetic powder provides a major increase in the recording density of a coating-type magnetic recording medium [¶ 0006]. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a rare-earth metal dopant in the magnetic material of He since such technique is conventional in the art (Masada). Moreover, an artisan of ordinary skill would have been motivated to incorporate a rare-earth metal dopant in the iron nitride magnetic material of He for the purpose of providing a major increase in recording density while manufacturing a desired magnetic recording medium.
Claims 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Masada as applied to claims 1 and 18 above, and in view of Koyano et al. (Effect of Magnetic Field on Martensitic Transformation and Magnetization of Iron-Nitrides, Materials Transactions, JIM, 2000, see NPL of record).
As to claims 14 and 34, Hehe is silent with respect to alignment of magnetic field along a c axis. However, such feature is known in the art. Analogous to He, Koyano is drawn to using magnetic field to assist the transformation to α’ & α” iron-nitrides (abstract). Koyano teaches that magnetic field was applied in the sample plane in order to minimize the eddy current and the demagnetization factor, wherein c axis of at least one iron crystal lies in the sample plane (pg. 924). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the magnetic field in substantial alignment with c axis of at least one iron crystal in the method of He in order to minimize the eddy current and the demagnetization factor (Koyano).

Claims 1-4, 7, 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koyano et al. (“Effect of Magnetic Field on Martensitic Transformation and Magnetization of α-Iron-Nitrides”, Materials Transactions, JIM, vol. 41, no. 8, 2000, NPL of record, hereafter “Koyano”) in view of Zhang (US 6217672), and further in view of Masada et al. (US 2006/0131537).
Regarding claim 1, Koyano discloses a method comprising: applying magnetic field of up to 40T to a material including iron and nitrogen (γ-FeN foils) in order to minimize the eddy current and the demagnetization factor; and annealing the material at 393 K (120 °C) in vacuum to form at least one Fe16N2 phase (α’’) domain (pg. 923 thru 924- Experimental Procedure). Examiner notes that just like Koyano, Applicant’s specification discloses applying magnetic field in order to achieve the same objective of minimizing the eddy current and the demagnetization factor.
Koyano is silent as to the presence of the applied magnetic field during annealing, however, such technique is known in the art. Zhang is directed to improving magnetic properties of magnetic alloys and discloses annealing crystalline or nano-crystalline alloys in forms of sheet, ribbon, or film under application of an external magnetic field (Background- col. 1, lines 11-19). Zhang discloses that magnetic alloys includes iron and nitrogen (col. 4, line 36). Specifically, Zhang teaches applying a dynamic magnetic field during annealing in order to produce an easy-planar texture and reduce the induced magnetic anisotropy; the material will possess better magnetic properties and offer more options to match one’s needs (col. 5, lines 35-40, 60-67). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform annealing in the presence of applied magnetic field in the method of Koyano because doing so would produce an easy-planar texture, reduce the induced magnetic anisotropy, and thereby greatly improve soft magnetic properties (Zhang). Hence, Koyano as modified in light of Zhang discloses annealing γ-FeN material in the presence of applied magnetic field of up to 40T to form at least Fe16N2 phase domain. 
Koyano does not disclose that material further comprises at least one dopant. However, Masada (also drawn to preparing iron nitride magnetic powder comprising Fe16N2) discloses adding several dopants to the magnetic powder. Masada teaches that it has been known in prior art to add a rare earth element to the iron nitrite magnetic powder provides a major increase in the recording density of a coating-type magnetic recording medium [¶ 0006]. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a rare-earth metal dopant in the magnetic material of Koyano since such technique is conventional in the art (Masada). Moreover, an artisan of ordinary skill would have been motivated to incorporate a rare-earth metal dopant in the iron nitride magnetic material of Koyano for the purpose of providing a major increase in recording density while manufacturing a desired magnetic recording medium.
As to claims 2-4, Koyano discloses that the strength of the high magnetic field is up to 40 T, which meets greater than about 2.5 T or 9 T and overlaps 8-10 T. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.
As to claim 7, Koyano discloses that material comprises a thin film (foil). 
 As to 3Application Number 14/754,284Preliminary Amendmentclaim 11, Koyano discloses that annealing the material in the presence of the applied magnetic field transforms α '-Fe8N phase in the material to α”-Fe16N2 phase.
As to claims 12-13, since the condition of annealing under applied magnetic field in the method of Koyano is identical to that claimed, the method is intrinsically expected to obtain a transformation yield of at least 70% and α”-Fe16N2 phase of at least 20% of the material by volume.
As to claim 14, Koyano discloses that the applied magnetic field is in substantial alignment with a c axis of at least one iron crystal in the material (pg. 924- Results and Discussion- c axis lies in the sample plane).
As to claim 17, Koyano discloses 4Application Number 14/754,284Preliminary Amendmentthat, prior to annealing the material, the concentration of nitrogen in the material is about 9 at. % (pg. 924).
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN-101607701-B) in view of Masada et al. (US 2006/0131537), and further in view of Sankar et al. (US 2011/0059005, “Sankar”) & Nakajima (“Nitrogen-implantation-induced transformation of iron to crystalline Fe16N2 in epitaxial iron films”, Applied Physics Letters, vol. 54, no. 25, 1989, NPL of record). 
Regarding claims 37-39, He discloses nanoscale powder comprising iron nitride material made by annealing a material including iron and nitrogen in the presence of an applied magnetic field to form at least one α”-Fe16N2 phase domain, wherein the applied magnetic field has a strength of at least about 6 Tesla ((¶ 0014-0016, examples 1-3). 
He does not disclose that iron nitride material further comprises at least one dopant. However, Masada (also drawn to preparing iron nitride magnetic powder comprising Fe16N2) discloses adding several dopants to the magnetic powder. Masada teaches that it has been known in prior art to add a rare earth element to the iron nitrite magnetic powder provides a major increase in the recording density of a coating-type magnetic recording medium [¶ 0006]. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a rare-earth metal dopant in the magnetic material of He since such technique is conventional in the art (Masada). Moreover, an artisan of ordinary skill would have been motivated to incorporate a rare-earth metal dopant in the iron nitride magnetic material of He for the purpose of providing a major increase in recording density while manufacturing a desired magnetic recording medium.
With respect to “plurality of workpieces”, it would have been obvious to an artisan to provide two or more set of same nanoscale powder (i.e. plural) in order to manufacture desired articles/devices. For instance, Sankar teaches that iron nitride magnetic powders are suitable for use in electromagnetic, microelectronic devices and compositions containing α”-Fe16N2 particles have been previously synthesized both in bulk and in thin film forms [Background- ¶ 0002-0004]. Nakajima teaches that Fe16N2 structure is characterized by body-centered tetragonal (BCT), whose lattice is elongated along [001] axes by nitrogen atoms and is regarded as nitrogen-ordered martensite (pg. 2536). Given teachings of Sankar and Nakajima, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange magnetic powder particles in He with recited axes alignment for manufacturing any desired electromagnetic device such as a sensor, a component of an automotive vehicle, or a component of a wind turbine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 28, respectively, of US Patent No. 10,961,615 to Brady et al. Present dependent claims 2-7, 10-17, 19-27 and 30-34 are also substantially similar to claims 2-15 and 18-33 of issued patent no. 10,961,615. Although the claims at issue are not identical, they are not patentably distinct from each other because features of each claim are disclosed by the claims of the issued patent.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,961,615 to Brady et al. in view of claim 1 & 15 of US Patent no. 9,994,949 to Brady et al. It would have been obvious to one of ordinary skill in the art to perform solutioning treatment with applied magnetic field of at least about 9 T and at about 750 °C prior to annealing in the method of US Patent no. 10,961,615 because doing so would result in desired higher nitrogen concentration prior to annealing, as taught by claim 15 of US Patent no. 9,994,949. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Information Disclosure Statement
Once the minimum requirements of 37 CFR 1.97 and 37 CFR 1.98 are met, the examiner has an obligation to consider the information. It is to be noted, however, that consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609, at page 600-125, Revision 2, May 2004.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner to the extent noted above. In this case, submitted copious references have not been described at all with respect to the claims to permit consideration of such a description. Information submitted to the Office that does not comply with the requirements of 37 CFR 1.97 and 37 CFR 1.98 will not be considered by the Office but will be placed in the application file. See MPEP 600-125 Rev. 2 May 2004.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735